Citation Nr: 0927635	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran (also referred to as "appellant") had active 
service from October 1965 to November 1970, including a year 
in Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in June 2005.

In July 2006, the Veteran submitted a written request for a 
personal hearing at the RO.  He was subsequently scheduled 
for such a hearing on November 11, 2006, at the Regional 
Office (RO) in St. Petersburg, Florida.  The October 2, 2006, 
Decision Review officer (DRO) Conference Report reflects that 
the Veteran withdrew his request for that hearing.  
Therefore, as his request for a personal hearing at the RO 
has been withdrawn, and the Board will continue with the 
Veteran's appeal.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was granted 
by the RO in a January 2007 rating decision and there is no 
longer a case or issue in controversy.

2.  On June 27, 2007, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of 
entitlement to service connection for right ear hearing loss 
because the issue has been made moot.  38 U.S.C.A. §§ 7104, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 19.7, 20.101, 
20.200, 20.202 (2008).

2.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to an initial 
compensable evaluation for service-connected bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  In this case, as service connection for 
right ear hearing loss has already been granted by the RO, 
the benefit sought on appeal has been granted in full as to 
such issue.  In addition, the appellant has withdrawn his 
claim of entitlement to an initial compensable evaluation for 
his bilateral hearing loss.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in relation to 
either one of these two claims, such error was harmless.

The Merits of the Claims

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

With respect to the issue of service connection for right ear 
hearing loss, the appellant timely appealed a June 2005 
rating decision which denied the claim; after the SOC was 
issued in May 2006, the appellant submitted a timely 
Substantive Appeal in July 2006.  However, the RO, in a 
rating decision issued in January 2007, granted service 
connection for right ear hearing loss.  Therefore, the rating 
decision resolved that issue favorably.  Thus, the issue of 
entitlement to service connection for right ear hearing loss 
has been rendered moot, and therefore that issue is no longer 
in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 19.7, 20.101, 20.200, 20.202.

As a result of the January 2007 rating action, the appellant 
was service-connected for bilateral hearing loss.  The 
January 2007 Supplemental Statement of the Case reflects that 
the appellant's increased initial rating claim encompassed 
both ears.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a written statement dated June 27, 2007, the appellant 
stated that he was satisfied with the disposition of his 
bilateral hearing loss issue.  The appellant has therefore 
withdrawn his appeal as to the claim of entitlement to an 
initial compensable evaluation for service-connected 
bilateral hearing loss.  Hence, there remain no allegations 
of errors of fact or law as to that particular issue for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that increased 
initial rating claim and said claim is dismissed.


ORDER

Since the appellant's claim for service connection for right 
ear hearing loss has been rendered moot by the RO granting 
service connection, the claim is dismissed by the Board for 
lack of jurisdiction.

The appeal for the claim of entitlement to an initial 
compensable evaluation for service-connected bilateral 
hearing loss is dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  
Therefore, while the Veteran initially claimed only 
entitlement to service connection for PTSD, the issue on 
appeal has been recharacterized on the title page to reflect 
a claim for service connection for a psychiatric disorder, to 
include PTSD.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the AMC/RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any diagnosed PTSD/psychiatric disorder is 
related to his active military service.

Review of the appellant's service medical records indicates 
that he underwent a service separation medical examination in 
September 1970.  However, the associated report was left 
blank for the psychiatric evaluation.  In June 1969, the 
appellant sought treatment for a sleep disturbance.  He said 
that he could not sleep and that he kept waking up in the 
middle of the night.  After examination, the appellant was 
given a prescription for Valium.

Review of the appellant's post-service medical records 
reveals that he has received treatment for psychiatric 
problems.  A VA psychology note, dated in October 2005, 
includes a diagnosis of anxiety disorder, not otherwise 
specified (NOS).  This note also indicates that the appellant 
had received prior VA psychological treatment, but no other 
records have been associated with the claims file.

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
appellant as needed, obtain all VA treatment records not 
already of record associate them with the claims file.

The appellant has not been afforded any VA psychiatric 
examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant's service treatment records show 
treatment for a psychiatric symptom.  There is lay evidence 
of record to indicate that the appellant has had 
psychological problems since service.  The appellant 
maintains that he incurred psychiatric problems in service 
that have continued to the present.  In light of the 
existence of evidence of continuity of symptoms capable of 
lay observation, the Board finds that the duty to assist in 
this case requires that a VA medical opinion should be 
obtained on remand.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen, 
supra.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

Review of the evidence of record reveals that the appellant 
has described his stressors as including his unit coming 
under enemy attacks with rocket attacks and mortar rounds, 
with subsequent casualties in his unit.  These statements 
suggest possible application of the ruling of the Court in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), where it was 
held that a veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that, although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.  The RO has not taken any action with Joint Service 
Records Research Center (JSRRC) to obtain any unit records 
that might verify such artillery/mortar attacks.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, no efforts 
have been undertaken to find the relevant records to document 
enemy attacks on the appellant's unit (the 515th 
Transportation Company) in Vietnam.  On remand, the appellant 
should be offered an opportunity to provide additional 
specific information that would permit searches regarding his 
stressors.

These considerations require further gathering of military 
and medical records as well as investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  Specifically, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his recharacterized claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  All VA medical treatment records 
relating to any psychiatric, 
psychological, or counseling treatment of 
the appellant since service not already 
of record should be identified and 
obtained.  All of these records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
who have treated him for any psychiatric 
disorder since service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  The AMC/RO should provide the 
appellant another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible.

5.  The AMC/RO should undertake necessary 
action to attempt to verify the 
occurrence of the appellant's alleged in-
service stressor(s).  The AMC/RO should 
forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
entity all supporting evidence (to 
include any probative evidence submitted 
by the appellant).  If JSRRC's research 
of available records for corroborating 
evidence leads to negative results, the 
AMC/RO should notify the appellant and 
his representative, and afford them the 
opportunity to respond.  The AMC/RO 
should also follow up on any additional 
action suggested by JSRRC.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the AMC/RO should prepare a 
report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report 
is then to be added to the appellant's 
claims file.  If the occurrence of no 
claimed in-service stressor(s) is/are 
verified, then the AMC/RO should so state 
in its report.

7.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should arrange for 
the appellant to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  

The purpose of the examination is to 
determine the nature and etiology of the 
appellant's current psychiatric 
disorder(s), to include whether PTSD is 
present, and, if so, whether it is 
related to any in-service stressor(s).  
(The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the 
record.)  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination.

The examiner, after examination of the 
appellant and review of his entire 
medical history, to include in-service 
and post-service medical reports (or 
claims file review alone if the 
examination is not accomplished), should 
provide an opinion as to the diagnosis 
and medical probabilities that each 
psychiatric disorder found is related to 
the appellant's military service.  The 
examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis(es).

With respect to the claimed PTSD, the 
examiner must be provided with a list of 
the in-service stressor(s), if any, found 
by the AMC/RO to be corroborated by the 
evidence, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
appellant has PTSD and, if so, whether 
any in-service stressor(s) found to be 
established by the AMC/RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the AMC/RO may be considered as 
stressors.  The examiner should utilize 
THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

In addition, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology (other than 
PTSD) is attributable to any disease or 
incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

8.  Upon receipt of the VA psychiatric 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

9.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issue on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable 
statutes/regulations considered pertinent 
to the issue on appeal.  The appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


